NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2007-7181


                                RONALD E. GOVAN,

                                                            Claimant-Appellant,


                                          v.


                R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                            Respondent-Appellee.


      Ronald E. Govan, of Loganville, Georgia, pro se.

       Roger A. Hipp, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent-appellee. With
him on the brief were Peter D. Keisler, Assistant Attorney General, Jeanne E. Davidson,
Director, and Martin F. Hockey, Jr., Assistant Director. Of counsel on the brief were
David J. Barrans, Deputy Assistant General Counsel, and Jamie L. Mueller, Attorney,
United States Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Lawrence B. Hagel
                          NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2007-7181

                                  RONALD E. GOVAN,

                                                        Claimant-Appellant,

                                            v.

                R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                        Respondent-Appellee.

                           ____________________________

                              DECIDED: August 10, 2007

                           ____________________________



Before RADER, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and MOORE, Circuit
Judge.

PER CURIAM.

       Ronald E. Govan appeals a decision of the Court of Appeals for Veterans Claims

(Veterans Court) affirming a Board of Veterans’ Appeals’ (Board) decision that Govan

was not entitled to an effective date for a 100 percent disability award earlier than

February 25, 2002 for a service-connected generalized anxiety disorder.          Govan v.

Nicholson, No. 05-1174 (Vet. App. Feb. 28, 2007). Because Govan does not present

an issue on appeal that falls within the statutory grant of jurisdiction for this court, we

dismiss.

                                     BACKGROUND

       Govan is a veteran that served in active duty for the U.S. Marine Corps from July

1971 until March 1975. In September 1975, he filed a claim for disability compensation
or pension for an anxiety disorder. In January 1976, a Veterans Affairs (VA) Regional

Office awarded Govan a 10 percent disability rating for service connection for anxiety

neurosis, effective April 1, 1975. After subsequent requests for an increased rating, the

VA increased Govan’s disability rating to 30 percent effective March 3, 1998, and to 100

percent effective February 25, 2002. Govan filed a notice of disagreement, which he

then appealed to the Board. The Board determined that Govan’s earlier claims for

increased ratings had not been finally adjudicated and that Govan was entitled to a

disability rating of 50 percent effective August 1997 through February 2002. The Board

also concluded that a disability rating greater than 50 percent was not warranted earlier

than February 25, 2002. Finally, the Board considered the VA’s duty to assist pursuant

to 38 U.S.C. § 5103A and concluded that the VA met its statutory obligations by

obtaining all relevant evidence identified by Govan to support his claim.

      Govan appealed to the Veterans Court, asserting that the Board erred in finding

that the evidence of record did not support more than a 50 percent disability rating prior

to February 25, 2002. Govan also alleged that the VA failed to satisfy its duty to assist

by not obtaining his Social Security Administration records.

      The Veterans Court concluded that the Board’s determinations with respect to

the appropriate disability ratings and effective dates were not clearly erroneous and that

the Board properly concluded that the VA met its statutory obligation to assist the

veteran in obtaining all evidence identified by Govan to support his claim. Govan, slip

op. at 6-7. This appeal followed.




2007-7181                                   2
                                            ANALYSIS

        Our jurisdiction to review decisions of the Veterans Court is limited. We have

jurisdiction to “review and decide any challenge to the validity of any statute or

regulation or any interpretation thereof . . . and to interpret constitutional and statutory

provisions, to the extent presented and necessary to a decision.” 38 U.S.C. § 7292(c).

However, unless a constitutional issue is presented, we may not review factual

determinations or the application of law or regulation to a particular set of facts. Id. at

§ 7292(d)(2).

        On appeal, Govan contends that the Veterans Court erred by improperly

weighing the evidence, failing to address the evidence that supported his claim for an

increased disability rating at an earlier date, including evidence of Secondary

conditions, and misapplying the standards with respect to the VA’s duty to assist Govan

in obtaining relevant evidence to support his claim.       These issues, however, which

relate either to factual determinations or application of law to the facts of the case, are

not within the jurisdiction of this court to review. See 38 U.S.C. § 7292(d)(2).

        Finally, Govan contends that that his constitutional, regulatory, and statutory

rights have been violated by the Veterans Court decision. In further explaining this

issue, Govan reiterates his contentions with respect to what the evidence shows in this

case.   This court must look beyond the appellant’s characterization of the issue to

determine whether it falls within the jurisdiction of this court. Flores v. Nicholson, 476

F.3d 1379, 1382 (Fed. Cir. 2007); Helfer v. West, 174 F.3d 1332, 1335 (Fed. Cir. 1999).

Having reviewed Govan’s contentions, we discern no error of regulatory or statutory

interpretation nor a Constitutional issue raised by his allegations.




2007-7181                                    3
                                   CONCLUSION

     For the foregoing reasons, this appeal is dismissed.

                                      COSTS

     Each party shall bear its own costs.




2007-7181                                   4